DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 2/22/2022, with respect to the Objection of Claims and Rejection of Claims under 35 USC 102 and 103 have been fully considered and are persuasive.  The Objection of Claims and Rejection of Claims under 35 USC 102 and 103 have been withdrawn. 

REASONS FOR ALLOWANCE
Claims 1, 8, 9, 20, 21, 24, 25, 27-30, and 32-35 are allowed over the prior art of record. 
The following is an examiner’s statement of reasons for allowance:
Allowable subject matter has been identified by the Examiner. Amended Claim 1 requires, in part, a glove core, a piece, and an injection molding assembly. Specifically, the injection molding assembly extends to a top of the piece a distance less than or equal to 10mm, and extends underneath the bottom surface of the piece, forming a clamping section. In addition, Claim 1 requires a separate and distinct bonding layer at the bottom surface of the piece. 
While the best cited prior art, “Kassam” in view of “Jun,” in combination teach a liner, an over layer, a covering layer, and a two-sided adhesive between the liner and the over layer, the references do not teach or suggest a configuration where the covering layer 26 of Kassam extends underneath the bottom surface to form an injection mold clamping section. Further, the two-sided tape of Jun does not teach a connection with the cover layer of Kassam since they are not formed integrally. Jun discloses the two-sided tape 9 and its single-sided tape 10 are disconnected to each other and are not bound to each other. As noted in Applicant’s Remarks, the injection molding assembly are formed for clamping and bonding the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/ERICK I LOPEZ/Examiner, Art Unit 3732 


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732